Citation Nr: 1542126	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-23 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbosacral spine degenerative disc disease for the period prior to August 17, 2011.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbosacral spine degenerative disc disease for the period from August 17, 2011, to February 3, 2013.  

3.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbosacral spine degenerative disc disease for the period on and after February 4, 2013.  

4.  Entitlement to an effective date prior to October 19, 2012, for the award of service connection for right lower extremity radiculopathy.  

5.  Entitlement to an effective date prior to October 19, 2012, for the award of service connection for left lower extremity radiculopathy.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to October 19, 2012.  


REPRESENTATION

Appellant represented by:	N. Knoll, Agent


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1985 to March 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which denied an increased disability evaluation for the Veteran's lumbosacral spine degenerative disc disease.  In March 2012, the Veteran submitted a notice of disagreement (NOD).  In February 2013, the RO increased the evaluation for the Veteran's lumbosacral spine degenerative disc disease from 10 to 20 percent for the period from August 17, 2011, to February 3, 2013, and to 40 percent for the period on and after February 4, 2013.  In April 2013, the RO issued a statement of the case (SOC) to the Veteran which addressed the evaluation of the Veteran's lumbosacral spine degenerative disc disease.  In May 2013, the Veteran submitted a substantive appeal.  

In September 2013, the RO, in pertinent part, established service connection for a mood disorder; assigned a 100 percent evaluation for that disability; established service connection for right lower extremity radiculopathy; assigned a 10 percent evaluation for that disability; established service connection for left lower extremity radiculopathy; assigned a 20 percent evaluation for that disability; effectuated the awards as of October 19, 2012; and determined that the issue of the Veteran's entitlement to a TDIU was moot.  In February 2014, the Veteran submitted a NOD with the effective dates for the award of service connection for both right lower extremity radiculopathy and left lower extremity radiculopathy.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board finds that the issue of entitlement to a TDIU for the period prior to October 19, 2012, is currently on appeal.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Lumbosacral Spine Degenerative Disc Disease

The Veteran asserts that his lumbosacral spine degenerative disc disease warrants assignment of a 60 percent evaluation as he "experiences far in excess of 42 [incapacitating spasmodic] per year."  

The report of a February 2013 VA psychiatric examination states that "[t]he Veteran has recently attempted to file for Social Security benefits but was denied and is awaiting an appeal for his benefits."  Documentation of the Veteran's Social Security Administration (SSA) award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The report of a February 2013 VA spine examination states that the Veteran experienced "flare ups [which] occur 6 times yearly whereby the Veteran is incapacitated and at bed rest."  In the Veteran's May 2013 substantive appeal, the Veteran's agent at the time indicated that the Veteran experienced "far in excess of 42" "incapacitating spasmodic episodes" a year.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the apparent increase in severity of the Veteran's lumbosacral spine disability, the Board finds that further VA spine examination is required.  

VA clinical documentation dated after February 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Right and Left Lower Extremity Radiculopathy

The Veteran has submitted a timely NOD with the effective dates assigned for the award of service connection for both right lower extremity radiculopathy and left lower extremity radiculopathy.  The AOJ has not issued a SOC which addresses those issues.  Where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  


TDIU

The Veteran's entitlement to a TDIU for the period prior to October 19, 2012, is inextricably intertwined with the issues of an increased evaluation for his lumbosacral spine degenerative disc disease and earlier effective dates for the award of service connection for both right lower extremity radiculopathy and left lower extremity radiculopathy given that such a determination requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his lumbosacral spine degenerative disc disease after February 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2012.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

4.  Schedule the Veteran for a VA spine examination in order to determine the current nature and severity of his service-connected lumbosacral degenerative disc disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.   

The examiner should address the functional and vocational impairment associated with the Veteran's lumbosacral spine degenerative disc disease.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Issue a SOC to the Veteran which addresses the issues of effective dates prior to October 19, 2012, for the award of service connection for both right lower extremity radiculopathy and left lower extremity radiculopathy.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

6.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

